Citation Nr: 9914455	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-36 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
October 1968 to October 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for post-
traumatic stress disorder (PTSD).  The veteran appealed that 
decision to the Board.  

The veteran was scheduled for a personal hearing to be held 
in August 1994 at the RO.  He was notified of the hearing, 
but he did not appear at the appointed time and place.  In 
May 1996, the Board remanded the case to the RO for further 
development, to include clarification of whether the veteran 
still desired a personal hearing.  The veteran notified the 
RO in October 1996 that he no longer wished to appear at a 
personal hearing.  After completing the other development 
requested in the remand, the RO subsequently denied the claim 
and the case was returned to the Board for appellate 
determination.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of this appeal has been obtained by the RO.

2.  Although the veteran does not contend, and his service 
records do not clearly establish, that he engaged in combat 
with the enemy, the RO has verified that, during service, the 
veteran's base was subject to mortar/rocket attack, to 
include on November 17, 1990.  

3.  Various medical records suggest that the veteran may have 
PTSD; however, a VA examiner determined that the veteran did 
not suffer from PTSD as a result of his verified in-service 
stressor, and the record contains no medical diagnosis of 
PTSD based upon the verified in-service stressor.  




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(d)(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The veteran's entire active duty service was spent in the Air 
Force.  His military personnel records show that he had an 
occupational specialty as an airplane mechanic, and that, 
from January 1970 to November 1970, he was stationed in 
Vietnam, specifically as a crew member, aircraft mechanic, of 
a tactical fighter squadron that was assigned to Bien Hoa Air 
Base.  He was awarded the National Defense Service Medal, Air 
Force Good Conduct Medal, Vietnam Service Medal, Republic of 
Vietnam Campaign Medal, and Air Force Commendation Medal.  

Following his separation from active duty, he found civilian 
employment with the Air Nation Guard Bureau as a military 
technician, and he was a member of the Air National Guard.  

Essentially, the veteran maintains that he has a clinical 
diagnosis of PTSD and that the sources of his disorder are 
the memories of frequent rocket and mortar attacks on the air 
base during which he had to hide in a bunker; of seeing dead 
and wounded personnel following those attacks, and of viewing 
the destruction which resulted from those attacks.  He 
specifically emphasized the rocket attack of November 17, 
1970, during which several people were killed, as being 
especially stressful.  

A review of the veteran's service medical records shows that 
he had no complaints, symptomatology or treatment for any 
psychiatric pathology in service  His October 1972 service 
separation examination report indicates a normal psychiatric 
evaluation.  

Post-service, he underwent a VA medical examination in April 
1973.  No diagnosis of or findings pertaining to any 
psychiatric disorder were then made.  

Outpatient treatment records from an Air Force medical 
facility, dated from February to July 1992, show treatment 
for shortness of breath, dyspnea upon exertion, and chest 
pain.  However, none of these records reflect treatment for 
an acquired neurosis.  

In a September 1992 letter to the Department of the Air 
Force, K. Blissenbach, M.D., the veteran's private treating 
physician, related that the veteran was suffering from panic 
attack disorder and chronic anxiety.  The physician also 
related that the chronic anxiety may be due to the veteran's 
PTSD or a generalized anxiety disorder of a heredity basis.  
It was the physician's opinion that the veteran was unable to 
perform the duties of his employment due to his emotional 
disorder.  

In November 1992, the veteran underwent a fee basis VA 
psychiatric evaluation during which he related that he served 
on active duty as an Air Force mechanic during Vietnam and 
that he was a combat veteran.  He complained of emotional 
problems, such as chronic anxiety, phobia, fear of crowds and 
open space, and he also believed that he was suffering from 
PTSD with nightmares and flashbacks.  According to the 
veteran, he was experiencing those symptoms for over five 
years and that he was being treated by a private psychiatrist 
who diagnosed generalized anxiety and panic attack with a 
possible diagnosis of PTSD.   The veteran claimed he had 
difficulty handling loud noise and that he was having 
difficulties coping with day-to-day stress.  On examination, 
the diagnosis was generalized anxiety with panic attacks.  
Also, the examiner noted that the veteran had some symptoms 
suggestive of PTSD; however, mild in nature.  

The veteran was administratively discharged from the Air 
Force Reserves in January 1993 on the basis that he did not 
meet the physical requirements for retention.  The Air Force 
Reserve Medical Board found him medically disqualified for 
worldwide duty because of asthma, allergic rhinitis, 
anxiety/panic disorder, and chronic anxiety.  

The veteran underwent psychological testing in September 
1993.  The psychologist noted that the veteran's profile was 
partially typical for a Vietnam veteran with PTSD, but that 
he also had other compounding features.  He related that the 
best possible diagnoses to be considered were obsessive-
compulsive disorder, PTSD, dysthymia, secondary to PTSD, and 
somatoform disorder, not otherwise specified.  

In a letter dated in October 1993, Dr. Blissenbach related it 
was his impression that the veteran suffered from PTSD, in 
addition to anxiety attack disorder and generalized anxiety.  
He further related that the veteran's PTSD concerned 
traumatic events that occurred while he was in Vietnam and 
included typical symptoms of hypervigilence, flashbacks, 
nightmares, trouble sleeping, generalized anxiety, and 
dysphoria.  

The veteran underwent a privately administered Minnesota 
Multiphasic Personality Inventory (MMPI) test in January 1994 
which showed anxiety, depression, and some obsessive 
compulsive features in his thinking.  The psychologist noted 
that the veteran reported having several stressful things 
occur in his life, including a tour of duty in Vietnam, which 
gave him flashbacks from time to time.  Although the veteran 
admitted that he did not do active face-to-face combat duty 
in Vietnam, he recognized that the constant fear of attacks, 
sniper fire, and danger that he lived within was sufficient 
in causing his current PTSD and constant anxiety.  The 
psychologist also noted that the veteran's performance on the 
MMPI revealed a markedly elevated profile, which made 
validity highly suspect.  The suggestion was that the veteran 
over exaggerated his symptoms, which was consistent with the 
clinical interview, or that his response pattern was one of 
random responding or systematic item avoidance - both of 
which the veteran denied.  The test results showed extreme 
anxiety, dependency, depression, anger, hypersensitivity, 
paranoia, some schizophrenic or dysfunctional cognitive 
processes, psychomotor acceleration with ego inflation, and 
extreme discomfort around others or social introversion.  He 
continued to suffer from poorly developed interpersonal 
skills, which made him more introverted and less confident in 
group situations. He continued to use repression as one of 
his defense mechanisms.  The diagnoses were 309.89 
(PTSD)/300.30 (Obsessive-Compulsive Disorder).  

The VA received a letter dated in May 1994, signed by 
[redacted] and the veteran, in which Mr. [redacted] related 
that he had served with the veteran in Vietnam during 1969 
and 1970, and that while at Bien Hoa Air Base, they were 
subject to random, and often intense rocket attacks.  Also, 
he related that they were, on several occasions, almost 
overrun by communist forces.  Mr. [redacted] further related 
that, in November 1970, the bunker he was sleeping in took a direct 
rocket hit and the veteran, who was out-processing to return 
to the States, took cover in a bunker when the attack 
occurred and that the bunker next to the one the veteran was 
in received a direct hit, killing everyone inside.  Mr. 
[redacted] further stated that both he and the veteran saw many 
dead and wounded.  As proof of the claimed occurrence, Mr. 
[redacted] submitted a copy of a November 17, 1970, report of 
medical treatment for himself, showing complaints of ringing 
in the ears after a rocket hit his barracks.  

Information from the Social Security Administration shows 
that the veteran was awarded disability benefits in October 
1994, effective from July 1993.  The bases given for the 
award were the veteran's personality disorders (paranoid, 
avoidant, dependent with obsessive-compulsive traits, panic 
disorder with agoraphobia, dysthymia) and his back disorders.  

The RO received the veteran's PTSD development sheet in 
November 1994 in which he related that he did not have the 
exact dates of the traumatic events that caused his PTSD, and 
that the air base on which he was stationed was under 
numerous rocket attacks; he particularly remembered the 
attack of November 17, 1970.  He admitted in the 
questionnaire that he had never fired a weapon at the enemy, 
nor had he ever seen anyone actually killed, although he 
stated that he had seen bodies of those that had been killed.  
He also supplied a couple of names of fellow servicemen who 
had served with him in Vietnam.  

In response to any RO inquiry, the Director of the United 
States Armed Services Center for Research of Unit Records 
(Unit Records Center), indicated, in a January 1997 letter, 
indicated that an Air Force casualty report for November 17, 
1970 confirmed specific deaths and injuries at Bien Hoa Air 
Base on that date due to rocket/mortar attack.  

After corroboration of mortar/rocket attack of the veteran's 
base was received, as indicated above, the veteran underwent 
VA psychological and psychiatric evaluations, in March and 
April 1997 specifically to determine whether the veteran had 
PTSD.  In this regard, it was requested that review of the 
veteran's claims file be accomplished, and that all 
appropriate tests be conducted.

In March 1997, the veteran was administered another MMPI by a 
VA psychologist who reviewed the veteran's claims file in 
conjunction with the evaluation.  The evaluation revealed 
that the veteran was depressed; he mistrusted authority 
figures; he spent a great deal of time in fantasy and 
daydreaming; and he warded off close personal relationships 
with others.  The examiner found that the veteran was not a 
socially skilled individual and the examiner also thought 
that the veteran may have guessed at appropriate emotional 
responses.  

The report of the veteran's April 1997 VA psychiatric 
examination notes subjective complaints of having phobia 
while in the military.  The veteran related that he was 
afraid to be in the middle of a group and, if it happened, he 
had to sit near the exit.  He was afraid that something might 
happen in such setting, such as "maybe the ceiling might 
fall or there will be a loud noise," and if something did 
happen, he would be able to leave.  He further related that 
his heartbeat would run fast and he would feel like he had a 
red flush on his face.  Sometimes he became dizzy and sweaty.  
He claimed that he never went to July 4th celebrations 
because there were too many people and because of the loud 
noises.  The veteran claimed that in his nightmares the enemy 
captures him, he changes clothes, and the enemy makes him 
fight on their side.  He also claimed that his area was hit 
by rockets and mortar lots of times.  But, in his nightmares, 
all the US servicemen are killed; yet he is never killed.  He 
also stated that, when he was in the middle of traffic one 
time, he got scared, opened the door of his car, got out, 
and, after a few minutes, was okay and he was able to come 
back to his car.  He further asserted that he was easily 
startled by loud noises.  He claimed that before he started 
on medication, such as Xanax, he experienced cold sweats, but 
not recently.  He related that he did not sleep well, and 
some times he felt like people were following or watching 
him.  Upon examination, he appeared alert.  His affect was 
slightly elevated, otherwise, he was appropriate.  He was 
calm and cooperative.  His speech was coherent and relevant.  
There were no hallucinations, but some paranoid ideation was 
expressed.  He was oriented to time, place, and person, and 
his memory was intact.  He denied suicidal or homicidal 
ideation.  In the examiner's opinion, the veteran able to 
manage his own benefit payments.  The physician had reviewed 
the veteran's claims file in conjunction with the examination 
and gave the diagnosis of generalized anxiety disorder.  He 
assessed the veteran as having a Global Assessment of 
Functioning (GAF) scale score of 60, indicative of someone 
with moderate difficulty in social or occupational 
functioning.  


II.  Analysis

To establish service connection, the evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As VA recognizes that 
symptoms attributable to PTSD often do not appear in service, 
service connection for PTSD requires: (1) a clear, current 
medical diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In the case at hand, the veteran has presented a diagnosis of 
PTSD made by his private physician and evidence that a VA 
physician has found symptoms suggestive of PTSD; these 
opinions are sufficient to well ground the claim.  See 
38 U.S.C.A. § 5107(b); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The question remains, however, as to whether the 
veteran, in fact, has a credible diagnosis of PTSD when this 
question is considered in light of the remaining criteria for 
service connection for the condition:  namely, credible 
evidence that the claimed stressor(s) actually took place, 
and of a nexus between the stressor and the veteran's 
symptoms. 


The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Doran v. Brown, 6 Vet. App. 283, 289 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993). 
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressors occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Here, the veteran does not specifically contend, and the 
evidence does not clearly establish, that the veteran engaged 
in combat during his Vietnam service.  In Vietnam, he was 
assigned as a crewmember, aircraft maintenance, of a tactical 
fighter squadron that was stationed on Bien Hoa Air Base.  As 
an aircraft mechanic assigned to the air base, he normally 
would not typically be associated with actual combat.  His 
military personnel records do not show that he engaged in 
combat with the enemy, and his awards and decorations do not 
include any specifically for combat service.  Significantly, 
during private psychological testing conducted in January 
1994 he stated that he did not do active face-to-face combat 
duty in Vietnam.  Moreover, in his PTSD questionnaire, dated 
in August 1994 and received by the VA in November 1994, he 
related that he had never fired a weapon at the enemy nor had 
he ever seen anyone actually killed, although he had seen 
bodies of those that had been killed. 

That notwithstanding, the fact that the veteran's base was 
subject to mortar/rocket attack during his Vietnam service 
(to include on November 17, 1990) has been corroborated by 
both the Unit Records Center and the statement by [redacted], 
the veteran's former service comrade.  However, the record 
does not contain a credible diagnosis that the veteran, in 
fact, has PTSD as a result of such verified in-service 
stressful experiences.  In this regard, the Board notes that 
neither Dr. Blissenbach's October 1993 diagnosis of PTSD, nor 
the November 1992 VA physician's note that the veteran has 
some symptoms suggestive of PTSD (assuming, for the sake of 
argument, that this constitutes a diagnosis), includes 
reference to a specific in-service stressful experience as 
the basis for the diagnosis, and, thus, does not indicate how 
the veteran's symptoms relate to any such stressor.  The 
Board is not bound to accept as credible a diagnosis of PTSD 
that is not based upon a recognizable stressor.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  It is noted that, at the 
time those opinions were rendered, no in-service stressful 
experience had then been verified.  Finally, the only medical 
opinion rendered after the verification of the veteran's in-
service stressor is the report of the April 1997 examiner who 
rendered an Axis I diagnosis of anxiety disorder, but did not 
diagnose PTSD.  The Board finds such opinion highly probative 
on the question of whether there is credible medical evidence 
that the veteran has PTSD as a result of his verified in-
service stressor since the diagnosis was based upon 
consideration of the veteran's documented medical history and 
was made in light of contemporaneous psychological testing.  
Thus, the Board finds that the 1997 VA psychiatrist's 
diagnosis of anxiety disorder clearly outweighs the diagnoses 
of PTSD of record.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or 
whether the evidence is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(a); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Under the 
circumstances of this case, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  As such, the claim for the 
benefits sought must be denied.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 




